Me. Justice Wole
delivered the opinion of the court.
The information in this case stated “that the said Je-sús Méndez on the 28th day. of. November, 1924, in the Dis*434trict of Ponce, Porto Rico, voluntarily and maliciously in tlie night time entered the store of Juan Lugo in the market place of Ponce with the intention of committing larceny.’’
The only assignment of error in the case is that the information does not sufficiently state a crime, inasmuch as the words “with the intention of committing larceny” is a conclusion of law and that the said words do not sufficiently set up acts from which the intention of the defendant might be deduced. Section 408 of the Penal Code provides :
“ Every person who enters any house, room, apartment, tenement, shop, warehouse, store, barn, stable, out-house, or other building, tent, vessel, or ear with intent to commit grand or petty larceny, or .any felony, is guilty of burglary.”
 G-enerally this court has held that the rule is that in an information it is sufficient to follow the statute. Some of the exceptions we have indicated in the case of People v. Wys, 25 P.R.R. 473, but the case before us does not fall within any of the exceptions. The entry in burglary is the principal fact; the intent is a subsidiary element that must be alleged, but it is sufficient to prove the facts before a jury. The appellant cites the case of People v. Shaber, 32 Cal. 36. In point of fact appellant concedes that that case was against his contention, but he thinks the dissenting opinion of one of the judges contained the better doctrine. However, in People v. Goldsworthy, 130 Cal. 600, 62 Pac. 1074, and in People v. Bartley, 12 Cal. Appeals, 773, 108 Pac. 868, the California courts, with citations of other cases, decided that informations were sufficient in burglary where the active entry was described as having taken place “with intent to commit larceny.” A similar decision is to be found in State v. Lewis, 42 Washington, 672, 85 Pac. 668. See also 9 Corpus Juris, 1034 et seq.
The judgment should be affirmed.